Citation Nr: 1548514	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issue of entitlement to service connection for bilateral hearing loss is addressed REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran currently has tinnitus that had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection can also be granted for tinnitus, as an organic disease of the nervous system, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).

In general, a claimant is competent to provide lay statements of observable symptoms of disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The value of lay statements of symptoms and when they occurred, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

The Veteran reports while in Vietnam, a 30 millimeter anti-aircraft round exploded three feet from him, affecting his hearing, and that he had ringing in his ears since that time.  

The Board acknowledges that an October 2010 VA audiological examination report shows an opinion that the Veteran's tinnitus was related to the Veteran's hearing loss, and that it was not likely that hearing loss and tinnitus were caused by acoustic trauma in service.  However, for reasons that will be further explained below, the Board finds the October VA audiological examination to be inadequate.  

The Veteran's military specialty was Light Weapons Infantryman.  He has reported that he was exposed to significant noise exposure during service to include helicopters, artillery, mortars, anti-aircraft rounds, 50 caliber machine guns, hand grenades, M60s, and M16 rifles.  The specific incident in which the Veteran asserts ringing in his ears began, also resulted in injuries to his right lower forearm, right foot, and right scalp, conditions for which he is now service connected.  

The Board notes that the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002).  In certain situations, lay evidence may be sufficient to diagnose a medical condition.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the evidence contains statements from the Veteran that he has ringing in his ears that began in service and has continued since, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, there is competent and credible evidence of a current tinnitus disability.  Moreover, acoustic trauma in service has already been conceded as the Veteran's military specialty was Light Weapons and Infantry, and he served in combat.

Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to in-service exposure to noise.  Thus, the preponderance of the evidence supports a finding that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for bilateral hearing loss must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.

The Veteran's service treatment records are silent for a diagnosis of or treatment for any hearing loss condition.  On the Veteran's January 1968 pre-induction report of medical examination, audiological testing revealed puretone thresholds of 5, 0, 0, and 0 in the right ear, and 0, 0, 0, and 0 in the left ear at 500, 1000, 2000, and 4000 Hertz.  Upon separation examination in March 1970, audiological testing revealed puretone thresholds of 10, 10, 10, and 10 in the right ear, and 10, 10, 10, and 10 in the left ear at 500, 1000, 2000, and 4000 Hertz.  

An October 2010 VA examination revealed puretone thresholds of 30, 35, 35, 30, and 35 in the right ear, and 15, 15, 20, 45, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech discrimination scores were 100 percent bilaterally.  Average decibel loss is 33.8 in the right ear, and 31.3 in the left ear.  The examiner diagnosed mild conductive hearing loss in the right ear, and normal to moderated mixed and conductive hearing loss in the left ear.  The examiner opined that it was not likely that the Veteran's hearing loss was due to an event or acoustic trauma that occurred in service.  The rationale provided was that it is well known that conductive and mixed hearing loss were not due to or caused by noise exposure but by a mechanical issue in the middle ear or tympanic membrane.  

Unfortunately, the Board finds the VA examiner's opinion to be inadequate for rating purposes.  The examiner diagnosed mixed hearing loss in the left ear but did not clarify whether that included sensorineural hearing loss.  Furthermore, the examiner did not address the in-service incident or the threshold shifts that occurred in service.  Therefore, the Board finds this opinion to be inadequate, and the Veteran should be provided a VA examination to determine whether the Veteran has a current hearing loss disability that is etiologically related to his in-service acoustic trauma.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiology examination with an examiner who has not previously examined him to determine the nature and severity of bilateral hearing loss.  The examiner should specifically address the threshold shifts shown by the January 1968 entrance examination and March 1970 entrance and separation examination, and their relationship if any to the Veteran's current hearing loss.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is related to service or to acoustic trauma during service.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


